Citation Nr: 1600040	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  11-23 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June to September 2004, April 2005 to June 2006 and August to December 2008. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal. 


FINDING OF FACT

The Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this case, the Board is granting the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran contends that he is entitled to a TDIU based on his service-connected disabilities.  He notes that he is service-connected with a 90 percent combined evaluation.  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In determining whether the veteran is entitled to a TDIU rating, neither nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19. 

The Veteran's service-connected disabilities are posttraumatic stress disorder (PTSD) with depression, evaluated as 70 percent disabling; traumatic brain injury (TBI), evaluated as 40 percent disabling; post-traumatic headaches associated with TBI, evaluated as 30 percent disabling; residuals of shell fragment wound left leg, with residual scars, evaluated as 10 percent disabling; residuals of fracture, fifth toe of right foot, evaluated as noncompensable.  His combined evaluation is 90 percent, from April 2014.  Previously, his combined evaluation was 80 percent, from September 3, 2009.

The Board finds that the basic schedular requirements for consideration of a TDIU rating have been met throughout the appeal period, which began on September 3, 2009, when the Veteran submitted a claim for service connection and increased evaluations.  38 C.F.R. § 4.16(a).  The Board further finds that the evidence shows that it is at least as likely as not that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation, and have done so throughout the appeal period. 

The report of a June 2010 VA psychiatric examination provides that the Veteran started college for a criminal justice degree when he was called up for active duty, in April 2015.  The Veteran reported that he had held 11 different jobs since 2006, noting that he became angry and would quit, sometimes displaying violent behavior towards inanimate objects, and was selected first for layoffs.  The longest of these jobs was from January 2003 until August 2006, when he got angry at a co-worker who threw a t-post into his truck bed resulting in spray paint splattering his truck.  The Veteran got angry at the boss who wouldn't require anything be done, threw a generator off the truck and was then fired.  Since that job, the longest he had held a job was 9 months, when he was reported late and busted a windshield when he was fired.  At an alcohol and drug treatment center where he worked in maintenance, he would frequently lose interest in projects or forget what he was doing, resulting in another staff person having to finish what he started.  When he was fired he kicked the door off the hinges and walked out.  

The report of a June 2010 VA examination for TBI relates that the Veteran had not been employed since May 2010.  

The report of an October 2011 VA PTSD examination provides that the Veteran was not currently working.  He last worked "putting up bridge panels" in March 2010.  The Veteran reported being "fired" from this job after two months.  He noted he was not given a reason for his termination.  However, the Veteran stated that "I cursed my boss out."  He reported working "oddball jobs" to pay "my child support."  The Veteran was currently enrolled at Tarleton State University in Stephenville, Texas, where he began at the end of August.  He reported problems with concentration and "keeping up."  

The Veteran reported several significant changes since his last VA C&P examination.  The Veteran reported having been involved in seven or eight physical altercations, which he attributed to his temper, which people said was bad.  He noted that "only my military friends can talk me down."

The report of a June 2014 VA TBI examination provides that the Veteran said that he was a college Senior at Tarleton State University in Stephenville, Texas.  He reported that he had difficulty recalling information that he read and difficulty concentrating in class rooms, while reading and during tests.  He had repeated several courses.  His GPA was 2.4, while it was 3.75 in high school.  

The report of a June 2014 VA Headaches examination provides that twice a month the Veteran had prostrating headaches that lasted for about 4-5 hours.  About 9-10 times, he had left [class] early due to headaches and gone to the library to relax.  The headaches prevented concentration for reading.  

The report of a June 2014 VA PTSD examination provides that the Veteran had repeated 5-6 different college classes.  The Veteran was currently unemployed.  He had only had 1 job since the time of the last VA examination.  He worked in this position (cleaning carpets) for about 2 months, and it ended because it was a temporary, seasonal position.  He noted he had applied for other jobs over the last several years but had not received a job offer in that time.  He denied any physical violence towards others since the time of the last VA examination but did state that he frequently engaged in aggressive behaviors such as throwing objects and slamming doors. 

The examiner summarized that the symptoms experienced by the Veteran and described in this report had resulted in the Veteran experiencing serious distress and serious impairment in occupational functioning.  He had lost several jobs because of his significant irritability, anger, and violent outbursts and stated he had difficulty getting along with non-military coworkers because of their "incompetent, civilian mindset."  He had missed classes on occasion due to his symptoms, primarily that of depressed mood and poor motivation and he often experienced difficulty getting his homework done for the same reason.  

VA treatment records reflect that after service the Veteran worked with his father as a veterinary tech in training.  This employment appears to have been sheltered, not substantially gainful, and does not demonstrate employability.  38 C.F.R. §4.16(a).  

The Board has no reason to doubt the Veteran's credibility with respect to his reported employment and scholastic history, as recited in the foregoing VA examination and treatment reports.

The foregoing evidence shows that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation, and have done so throughout the appeal period.  The symptoms of the Veteran's service-connected PTSD and TBI rendered him unable to maintain or keep numerous jobs before he started college.  The symptoms of the Veteran's service-connected PTSD, TBI and headaches now impair his ability to function as a college student.  His college GPA is lower than when his high school GPA, reflecting a decrease in his studying ability.  He must regularly repeat classes and has trouble concentrating in class, during exams and while reading.  Headaches force him to leave classes early.  The Veteran's service-connected symptoms impair his scholastic performance to the point that his college attendance does not equate to a substantially gainful occupation.  

In reaching this decision, the Board points out that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  As a result of the foregoing evidence, the Board finds that the Veteran is entitled to a TDIU. 


ORDER

A TDIU is granted.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


